DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/12/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 5/12/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1 has been amended. Claims 1-17, 20, 22-26 are pending. Claims 3-11 and 22-26 are withdrawn. Claims 1-2, 12-17 and 20 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/233,687 and PCT/EP2016/073149 filed on 9/28/2015 and 9/28/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/28/2015. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 11/12/2021. 
Claim 12 describes the method of claim 1 further comprising a polynucleotide coding for the wild-type form of a protein whose mutated form is responsible for a bone growth disorder. The polypeptide administration step of claim 1 has now been deleted. Thus, it is unclear how claim 12 integrates into the method of claim 1 since claim 12 does not contain an active administration step. It is unclear if the “polynucleotide coding for the wild-type form of a protein” as recited in claim 12 is administered together/after/before the small molecule activator of claim 1. As a result of this indefinite claim language, one of ordinary skill would not understand how the method for treating a bone growth disorder can “further comprise” a polynucleotide coding for the wild-type form of a protein given the lack of an active administration step in claim 12. Claim 13 is rejected for depending on indefinite claim 12. 

Statement on Claim Interpretation
	Claim 1 has been amended to deleted limitations directed to the administration of a beclin 1 polypeptide activator. Claim 1 has now been effectively broadened to recite that the activator of beclin 1-Vps 34 complex is a small molecule consisting of an mTORC1 inhibitor or a BH3 mimetic. Applicant’s specification provides preferred embodiments to mTORC1 inhibitors (Rapamycin, KU0063794, WYE354, Deforolimus, TORIN 1, TORIN 2, Temsirolimus, Everolimus, sirolimus, NVP-BEZ235 and PIl 03) and BH3 mimetics (ABT-737, ABT-263/navitoclax, Obatoclax, Gossypol, AT-101, Apogossypol, Apogossypolone/ApoG2, BI-97C1/sabutoclax). Taking the broadest reasonable interpretation, claim 1 reads on the administration of ANY mTORC1 inhibitor or a BH3 mimetic consistent with applicants 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. "Up-regulation of lysosomal TRPML1 channels is essential for lysosomal adaptation to nutrient starvation." Proceedings of the National Academy of Sciences 112.11 (2015): E1373-E1381 (hereinafter Wang). This rejection is newly applied to address applicants claim amendments on 11/12/2021.
.

Claims 1-2, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levine et al. US 2015/0198614, published 7/16/2015 (hereinafter Levine, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 5/12/2021 1. A reply to applicant’s traversal is found below.
Levine describes Beclin 1 peptides and antibodies specific for Beclin 1 complexes as well as treatments thereof for disorders responsive to autophagy including bone growth disorders (Levine, para 6, 34, 59, 60 and claim 9). Levine describes treatments wherein an ATP-competitive inhibitor of mTOR is administered along with the Beclin 1 peptide (Levine, para 63, 64). Levine provides express examples wherein Torin1 is selected as the mTOR inhibitor (Levine, para 64, 117). Levine describes transfecting HeLa cells with both a control, wild-type and Beclin 1 peptide containing expression vector and mTOR inhibitor (Levine, para 117, 133). Levine investigates Akt-mediated regulation of autophagy as well as treatment 

Response to Traversal
Applicant traverses the instant rejection by arguing Levine is focused on the treatment of cancer and on the inhibition of tumor growth rather than a treatment for bone growth disorders or bone growth disorders associated with lysosomal storage disorders. Applicant states that the cited paragraphs 34 and claim 9 refer to tumor samples and cancer cells. 
This argument has been fully considered, but is not found persuasive. In fact, Levine describes treatment methods for disorders responsive to autophagy (Levine, para 6, 34, 59, 60 and claim 9). Autophagy is the process by which a cell removes unnecessary or dysfunctional components through a lysosome-dependent regulated mechanisms (Levine, para 22 and 53). Autophagy is the molecular underpinning of all associated lysosomal storage diseases such as those associated with bone growth disorders. Thus, Levine’s description of treating disorders responsive to autophagy represents a species under the wider genus of “bone growth disorders associated with lysosomal storage disorders”. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus, see MPEP 2131.02. Furthermore, Levine describes embodiments and biological test samples derived from bone (Levine, para 34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (supra) and Levine (supra) as applied to claims 1-2, 12, 14-17 and 20 in further view of Krall et al. "Cells expressing human glucocerebrosidase from a retroviral vector repopulate macrophages and central nervous system microglia after murine bone marrow transplantation." (1994): 2737-2748 (hereinafter Krall, reference of record). This rejection is newly applied to address applicants claim amendments on 11/12/2021.
A description of Wang and Levine can be found above. Neither Levine nor Wang expressly describe β-glucocerebrosidase as the protein whose mutated form is responsible for the bone growth disorder. 
Krall describes the role of β-glucocerebrosidase and how its loss of function contributes to lysosomal storage diseases such as Gaucher disease (Krall, abstract). Krall describes retroviral approaches for the treatment and restoration of β-glucocerebrosidase loss of function mutations (Krall, discussion para 1). Krall states that  β-glucocerebrosidase is an “inherent mutation” associated with Gaucher disease and other related lysosomal storage diseases (Krall, abstract and intro para 2).
It would have been prima facie obvious to one of ordinary skill in the art to target β-glucocerebrosidase as described by Krall in the treatment methods described by Levine and Wang. Although Levine does not expressly describe β-glucocerebrosidase as the protein responsible for the bone prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art
Shoji-Kawata et al. "Identification of a candidate therapeutic autophagy-inducing peptide." Nature 494.7436 (2013): 201-206.

Bartolomeo et al. "mTORC1 hyperactivation arrests bone growth in lysosomal storage disorders by suppressing autophagy." The Journal of clinical investigation 127.10 (2017): 3717-3729.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633